DETAILED ACTION
Summary
Claims 1-11 are pending in the application. Claims 1-11 are rejected under 35 USC 112(b). Claims 1-11 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/2/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1, 7, and objected to because of the following informalities:
Claim 1 recites “the positioning of an interventional instrument” in line 2. It should recite “positioning of an interventional instrument”.
Claim 1 recites “the body” in line 2. It should recite “a body”.
Claim 7 recites “the signal” in line 3. It should recite “a signal”.
Claim 8 recite “the spectral distribution” in line 4. It should recite “a spectral distribution”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first sensor” in lines 6. It is not clear if this is referring to “at least one first sensor” in line 4, or if this is referring to a specific sensor of the “at least one first sensor”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 1 recites the limitation "the signal from the first sensor" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to a specific signal of the “signals” set forth in line 11, or if this is referring to a different signal. For the purposes of examination, the former definition will be used.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “wherein the coupling element… connects the interventional instrument… to the first sensor… so as to transmit sound”. It is not clear if the coupling element or the interventional instrument is transmitting the sound. Clarification is required. For the purposes of examination, the claim will be interpreted as if the coupling element and interventional instrument, while connected, would transmit sound.
Claim 4 recites “the second sensor” in line 2. It is not clear if this is referring to “at least one second sensor” in line 2, or if this is referring to a specific sensor of the “at least one second sensor”. Clarification is required. For the purposes of examination, the former definition will be used.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the processing results" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “the processed sensor signal”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn (U.S PGPub 2011/0060229 A1) in view of Hyde et al. (U.S PGPub 2016/0100852 A1).
Regarding Claim 1, Hulvershorn teaches a minimally invasive examination device (Abstract) for assisting in the positioning of an interventional instrument in or on the body of a patient [0073], comprising: 
a coupling element (Fig. 1A, 100) on which at least one first sensor is arranged (Fig. 1C, 140) [0064]+[0067] and that is coupled to a proximal end of the interventional instrument (Fig. 1A, 100 is coupled to proximal end of 20) [0065], as a result of which the first sensor is connected to the interventional instrument via the coupling element (As the sensor is in AECD 100, and the AECD is coupled to interventional instrument 20, the sensor is connected to 20 via coupling element 104) [0070], 
a signal detection and processing device (Fig. 1C, 160) that is connected to the first sensor so as to transmit signals [0072], wherein the signal detection and processing device is designed to process the signal from the first sensor [0073], and
a display device (Fig. 1A, 182) that is designed to visually display processing results from the signal detection and processing device [0080].
Hulvershorn is silent regarding that the signal detection and processing device is connected to the first sensor in a wireless or wired manner.
Hyde teaches a minimally invasive needle system (Abstract). This system couples the sensors on the needle with a processing device either wired or wirelessly [0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of transmit signals of Hulvershorn to transmitting the signals in a wireless or wired manner, as taught by Hyde, as the substitution for one known method of transmitting signals with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of transmitting the signals wirelessly or wired are reasonably predictable.
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Hulvershorn characterized in that the first sensor is a pressure sensor [0072].
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Hulvershorn further teaches characterized in that the interventional instrument is a needle, in particular a biopsy needle [0061].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Hulvershorn further teaches a method for determining the position of an interventional instrument [0073] using an examination device as claimed in claim 1 (See rejection of claim 1), at least comprising the steps of: - detecting a sensor signal from the at least one first sensor [0072],- processing the sensor signal by way of the signal detection and processing device [0073], and - displaying the processing results by way of the display device [0080].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 1 above, and further in view of Modesitt et al. (U.S PGPub 2011/0230906 A1)
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Hulvershorn further teaches wherein the coupling element connects the interventional instrument to the first sensor so as to transmit sound [0082] (the coupling device transmits sounds).
Hulvershorn is silent regarding the first sensor is a sound detection sensor, in particular a microphone or stethoscope.
Modesitt teaches a medical device for location tissue and creating tracts (Abstract). This device contains microphones on the proximal end to sense for the correct insertion direction (Fig. 5A, 510) [0076].
It would have been obvious to one of ordinary skill in the art to substitute the sensor of Hulvershorn to be a microphone, as taught by Modesitt, as the substitution for one known positioning sensor with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a microphone as a sensor to guide insertion are reasonably predictable.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 1 above, and further in view of Shen (U.S PGPub 2011/0270083 A1).
Regarding Claim 4-5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach characterized in that it comprises at least one second sensor or characterized in that the second sensor is designed to be arranged on the body of the patient.
Shen teaches a needle insertion system (Abstract). This system contains sensors in the needle (Fig. 1, 16) and electromagnetic sensors (Fig. 1, 14) on the body of the patient [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have a sensor on the device and on the body of the patient, as taught by Shen, as this improves the accuracy and reliability of tracking the insertion device, as recognized by Shen [0008].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 1 above, and further in view of Wodicka et al. (U.S Patent 6,705,319 B1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination is silent regarding. characterized by a sound or vibration generator, the signal from which is able to be introduced into the body of the patient.
Wodicka teaches a minimally invasive tool (Abstract). This system contains a sound generator (Fig 12, 74) to transmit sound into the body (Col 10, lines 46-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to contain a sound generator, the signal form which is able to be introduced into the body, as taught by Wodicka, as this allows the end of the tube relative to the device tip to be more accurately determined, as recognized by Wodicka (Col 11, lines 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 1 above, and further in view of Hendriks (U.S PGPub 2015/0080711 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach characterized in that the signal detection and processing device is configured so as to detect a change in the spectral distribution of the signal from the first sensor over two or more different frequency bands.
Hendriks teaches a minimally invasive device (Abstract). This system analyzes a signal from a sensor for changes in spectral distribution over multiple wavelength (i.e. frequency) bands [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to detect a change in the spectral distribution of the signal over multiple frequency bands, as taught by Hendriks, as this provides better feedback to the user during needle insertion, as recognized by Hendriks [0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 9 above, and further in view of Bar-Tal (U.S 2015/0208942 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination is silent about characterized in that the processing of the sensor signal comprises time-frequency analysis of the sensor signal by way of a wavelet transformation or wavelet decomposition.
Bar-Tal teaches a minimally invasive medical device (Abstract). This system analyzes signals using wavelet transformations [0066].
It would have been obvious to one of ordinary skill in the art to modify the base device of the combination with the known technique of analyzing the signal of the combination using a wavelet transform, as taught by Bar-Tal, as one of ordinary skill would have recognized that using wavelet transforms would have improved the signal analysis of the base device. One of ordinary skill would have been capable of improving the device in that way, and the result of the modification is reasonably predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn in view of Hyde as applied to claim 9 above, and further in view of Girault (Girault, J-M., et al. "Time-varying autoregressive spectral estimation for ultrasound attenuation in tissue characterization." IEEE transactions on ultrasonics, ferroelectrics, and frequency control 45.3 (1998): 650-659.).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination is silent regarding the processing of the sensor signal comprises time-frequency analysis of the sensor signal by way of time-variable autoregressive modeling.
Girault teaches a method of analyzing acoustic signals from tissue (Abstract). This system using time-variable autoregressive modeling to analyze acoustic signals from tissue (Pg. 657, Conclusion, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use a time-varying autoregressive model to analyze the signal, as taught by Girault, as this provide a much more accurate analysis of the signal regardless of depth, as recognized by Girault (Pg. 657, Conclusion, ¶ 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalal et al. (U.S PGPub 2014/0171792 A1), which teaches a minimally invasive system with a sensor in the proximal end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793